United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3583
                        ___________________________

                              Eugenio Chacon-Ruiz

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: January 10, 2020
                             Filed: January 15, 2020
                                  [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Eugenio Chacon-Ruiz, a citizen of Mexico, petitions for review of an order of
the Board of Immigration Appeals (BIA), which rejected his assertion that the agency
lacked jurisdiction to order him removed, and denied his motion to remand based on
new evidence that he contended established his eligibility for cancellation of
removal.1

      After careful review, this court concludes that Chacon-Ruiz’s challenge to the
agency’s jurisdiction over his removal proceedings is foreclosed by this court’s
precedent, see Ali v. Barr, 924 F.3d 983, 986 (8th Cir. 2019); and his challenge to the
denial of his motion to remand constitutes a disagreement with the BIA’s weighing
of discretionary hardship factors, and thus falls outside the scope of this court’s
review, see 8 U.S.C. §§ 1229b(b)(1), 1252(a)(2)(B); Caballero-Martinez v. Barr, 920
F.3d 543, 548 n.1 (8th Cir. 2019).

      Accordingly, the petition for review is denied in part and dismissed in part.
                      ______________________________




      1
        The remainder of the BIA’s order is not before this panel. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim not raised in opening
brief is waived).

                                         -2-